 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of interrogation by the employer 26The Employer's statement to the group ofemployees to whom he directed some remarks in the shop to the effect that the deci-sion was theirs to make as to whether or not to join the Union,indicates,at worst,ambiguous expression consistent with noncoercive intentions on the part of the Em-ployer.27There is no evidence of any general,systematic,frequent,or widespreadinterrogation;there is no credible evidence of threats of discharge for unionactivity;there is no background or climate of unfair labor practices;and there is no claimthat there has at any time been even a single instance of discharge,reprisal,or dis-crimination because of union membership or activity.28Itmight additionally beconsidered that the alleged employer action which could be pieced together fromthe weaktestimony of the witnessesmay beviewed as hardly more than isolatedand therefore either not unlawful or as a practical matter not warranting issuanceof a cease-and-desist order,29 in thetotaltexture of the cease 30CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Hatters,Cap and Millinery Workers International Union,AFL-CIO,and Cap Makers Union Local 38, of United Hatters, Cap and Millinery WorkersInternationalUnion,AFL-CIO,are labor organizations within.themeaning ofSection 2(5) of the Act.3.Respondent has not engaged in any of the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.28,CfTrue Temper Corporation,127 NLRB 839,842.As Indicated,this informationwas a matter of common knowledge around the shop. Cf.Charlton Press, Inc.,129 NLRB1352, 1357.Improper motivation on the part of the employer may not be inferred fromthe mere fact that be knew of union activity by his employees.Lucille of Hollywood,93 NLRB 37, 38.27Cf.Acme Boot Company,Inc,131 NLRB 1371.28Nor is there reason to believe that the same would not be true for other of Respond-ent's employees who might elect to join the Union.2D Cf.InterstateHosts,Inc.,130 NLRB 1614,1619;Charlton Press,Inc.,129 NLRB1352, 1357;The Great Atlantic&Pacific Tea Company, Inc.,129 NLRB 757,760:GibbsAutomatic Division,Pierce Industries,Inc.,129 NLRB 196, 198;Lenox Plastics of P.R.,Inc.,128 NLRB 42, 44;Hot Point Co, a Division of the General Electric Company,120NLRB 1768,1772;Haleyvilla Textile Company, Inc.,118 NLRB 1157, 1158;Blue FlashExpress, Inc.,109 NLRB 591.The foregoing cases involved isolated interrogations.Thesame is true of an isolated veiled threat.The Frohman Manufacturing Co., Inc., 107NLRB 1308, 131530A case of unfair labor practices cannot be made out through cannibalizing a patch-work from among the defective recollections,contradictions,and conflicting equivocationsof unsatisfactory witnesses.Cf.InterstateHosts, Inc.,supra,footnote 29, at 1619;Blue Flash Express, Inc., supra,footnote 29, at 591,592, 594.Square Binding and Ruling Co., Inc.andNew York Paper Cuttersand Bookbinders Union No. 119, International Brotherhood ofBookbinders,AFL-CIO.Case No. 2-CA-9299.February 28,19641DECISION AND ORDEROn October 28, 1963, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,146 NLRB No. 21. SQUARE BINDING AND RULING CO., INC.207as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent and the General Counsel filed exceptions to the TrialExaminer's Decision, with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the De-cision and the entire record in this case, including the, exceptions andbriefs, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order 2 of theTrial Examiner.1 In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's findingthat Morton Lichtenstein's speech to the employees on April 9,1962, was privileged freespeech within the meaning of Section'8(c) of the Act.2The Recommended Order Is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,its officers,agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona chargefiled April 24,1963,by theabove-mentionedlabororganization,the General Counsel of the NationalLaborRelations Board issued a complaint onMay 31,1963, against Square Binding and RulingCo., Inc. (herein called Respond-ent orthe Company).The complaint alleged that Respondent violated Section8(a)(1) and(3) of theAct byengagingin certain acts and conduct.Respondentin its answer denied the commission of the unfair labor practices charged.Pursuant to notice,a hearingwas held beforeTrial Examiner Samuel M.Singerin NewYork, New York,on July 15 to 19 and 24 to 26,1963.1All parties appearedand were afforded full opportunity to be heard and to examine and cross-examinewitnesses.Briefs have been received from the General Counsel and Respondent.2Upon the entire recordand from myobservation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,a New York corporation,operates a plant in the Bronx, New York,where it is engaged in performing bookbinding and related services. During the year1962,Respondent,in the course and conduct of its business operations,performedservices valued in excess of $500,000,' of which$75,000 worth of services were1Prior to the hearing,Respondent filed a motion to require the General Counsel to pro-duce the prehearing affidavits of certain Individuals.The motion was denied by the TrialExaminer assigned to dispose of the motion.2The briefs of both counsel for General Counsel and counsel for Respondent are excellentand have been very helpful in the disposition of, the issues herein.3 According to Respondent's estimate at the hearing this figure is expected to lie approxi-mately $480,000 In 1963.744-670-65-vol. 146-15 208DECISIONS OF NATIONAL LABOR RELATIONS- BOARDperformed for the General Foods Corporation.General Foods in turn annuallyproduces goods valued in excess of $50,000, which goods it ships directly out ofthe State where it is located.Respondent's services for General Foods consists ofwork on promotional literature used by General Foods, which literature is sentacross Statelines.I find, contrary to Respondent's contention, that at all timesmaterial to this proceeding, it has been an employer engaged in commerce andin operations affecting commerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of the Act for the Board to assertjurisdiction here.Siemons Mailing Service,122 NLRB 81; R.E. Smith et al., d/b/aSouthern Dolomite,129 NLRB 1342.Respondent contends that its operations do not have a "substantial impact oninterstate commerce" and, in support of its position, it claims that its bindery op-erations represent only a small percentage of the total bindery business in thecountry and in New York City. It contends that there are "many alternatedistributors that can do the same bindery work for General Foods" and, hence, thata labor dispute at, Respondent's plant would not interrupt interestate operations. Imust reject Respondent's contentions.As the Supreme Court has long ago pointedout, the Act "cannot be applied by any reference to percentages."Santa CruzFruit Packing Co. v. N.L.R.B.,303 U.S. 453, 467. "Congress has explicity regulatednot merely transactions or goods in interestate commerce but activities which inviolationmight be deemed to be merely local but in the interlacings of businessacross state lines adversely affect such commerce."PolishNational Alliance etc.v.N.L.R.B.,322 U.S. 643, 648.And the Board's jurisdiction has been construed asextending to the regulation of all such conduct as might constitutionally be regardedunder the commerce clause, subject only to the rule ofde minimis.N.L.R.B. v.Fainblatt,306 U.S. 601, 606-607;N.L.R.B. V. Reliance Fuel Oil Corporation,371U.S. 224. It is clear that the value of Respondent's services on goods which movein interstate commerce is well abovede minimis.SeeN.L.R.B. V. Aurora CityLines, Inc.,299 F. 2d 229 (C.A. 7).H. THE LABOR ORGANIZATION INVOLVEDNew York Paper Cuttersand BookbindersUnion No.119, International Brother-hood of Bookbinders,AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe substantive issues in this case are: (1) whether Respondent interfered with,restrained, and coerced its employees in violation of Section 8(a) (1) of the Act bycertain acts and conduct, including interrogation of employees concerning their unionsympathies and activities and threats of reprisals if they organized the plant; (2)whether Respondent, in violation of Section 8(a) (3) and (1) of the Act, discrimi-natorily discontinued one of its departments and permanently laid off seven em-ployees on April 5, 1963, in order to discourage and thwart the employees' unionorganizational activities; and (3) whether it discriminatorily laid off another em-ployee on April 2, 1963, in violation of the same section.B. Background; Respondent's bindery operationsRespondent has been in the bindery business for about 30 years. Its primaryoperations consist of assembling and preparing pamphlets and various types ofbusiness forms. In connection with these operations, Respondent has for a periodof 12 to 15 years prior to April 1963 performed hand carbon collating services.Hand carbon collating essentially involves gathering together by hand sheets ofpaper (either printed or blank) interleafing these sheets with carbon, and thencombining them by gluing and finishing them by various other operations, to formcomplete sets of pads such as sales slip pads or insurance applications.4 In addition*Handcarboncollating differs fromplainorstraightcollating (which Respondent alsoperforms) in that the latter does not involve any carbonRespondent also doesautomaticcollating-an operation done by machine-which may or may not include interleafingcarbon.The machine automatically glues paper sheets or carbons togetherwhether ornot a particular job can be performed by machine depends on the size of the paper orcarbon used. SQUARE BINDING AND RULING CO., INC.209to its. hand carbon collating "department," Respondent has other departments orsections,wherein Respondent performs such operations as automatic collating,folding, cutting, plastic binding, wire stitching, scoring and perforating, manifoldwork, and trucking and shipping.During the period here involved-prior to the first layoff of employees on April2, 1963, hereinafter discussed-Respondent had 39 employees and 8 part-timers.Morton Lichtenstein and his brother Irving are Respondent's solestockholdersand both manage the Company.Morton, who is president of the Company, estab-lishesmanagementpolicy, handles all the accounts, prices all jobs, and does theestimating and billing.Irving is in charge of production and works with CarmineDom Portoro who is directly under him. Irving, like his brother, can hire and fireemployees but does not exercise this authority.Working under Portoro are, amongothers, Frank Mebert and Dominick Cea whose supervisory status, as we shall see,is here inquestion.C. Interference, restraint, and coercion1.The Union's organizational campaignAbout the middle of March 1963,5 Joseph Ash, the Union's business representa-tive, commenced an organizational campaign at Respondent's premises.Ash sta-tioned himself outside the plant where he spoke to employees as they entered andleft the plant, and solicited them to join the Union.On the first day of the cam-paign,around March 19, Morton Lichtenstein met Ash and, after some discussion ofthe Union's campaign, Litchenstein invited Ash to his office where they discussedthematter further.When Ash informed Litchenstein 6 that he was attemptingto organize Respondent's employees, Litchtenstein told Ash that there "was reallyno need for a union" at the plant.On March 30 and April 4 Ash held two organizational meetings, each attendedby approximately 16 to 18 of Respondent's employees.At the April 4 meetingthe employees were told that the Union was going to file a petition for an electionwith the Board on April 5. The petition was in fact filed on that, date and receivedby Respondent on April 8. By April 5, Ash had obtained 23 authorization cards.There is no dispute that Respondent opposed the unionization of the plant.The complaintallegesthatRespondent by several of its officials and supervisors(Morton Lichtenstein, Carmine (Dom) Portoro, Frank Mebert, Dominick Cea) andits agent, Benjamin Ronis, interfered with, restrained, and coerced its employees byvarious acts.Respondent denies thecommissionof the acts in question and, inaddition,. disavows responsibility for the conduct ofMebert,Cea, and Ronis?We shall, therefore, first treat the question of Respondent's liability for the conductof these three individuals before turning to the acts involved.2.Respondent's responsibility for the conduct of Mebert, Cea, and Ronis,a.Frank Mebert and Dominick CeaAs already noted, Supervisor Portoro works directly with Irving Lichtenstein onproduction.Portoro directs,amongothers,Mebert and Cea who, in turn, followthrough inassigningwork to employees in their departments.During the periodhere involved Mebert worked in the hand carbon collating department with aboutseven employees and Cea in the automatic collating department with three em-ployees.While both punched clocks, dressed like other male employees, and per-formed certain work in their respective departments, each also gave employees workorders and assigned employees from job to job.Both also checked and correctedthe work of employees in their respective departments.They scheduled overtimeor selected particular employees to work overtime. Portoro, their superior, appearedin their departments for only brief periods on an irregular basis, although Portoroat times himself distributed work to the employees in the departments.Both Mebertand Cea earned $110 per week while the employees in their departments earned5 Unless otherwise indicated, all date references are to 1963.6Unless otherwise indicated, all references to Lichtensteinare toMorton rather thanIrving Lichtenstein7 Although first denying the supervisory status of Portoro,Respondent conceded hissupervisory status in course of the hearing. 210DECISIONSOF NATIONALLABOR RELATIONS BOARD$65 or less.The employees looked upon Mebert and Cea as their foremen orsupervisors in their respective departments -8Based on all of the foregoing and the entire record, I find that Mebert and Ceahave "authority, in the interest of the employer . . . responsibly to direct" em-ployees under them within the meaning of Section 2(11) of the Act and, therefore,that both are supervisors for whose conduct Respondent is accountable. See, e.g.,N.L.R.B. v. Syracuse Stamping Company,208 F. 2d 77, 79 (C.A.2); N.L.R.B. v.Chautauqua Hardware Corporation,192 F. 2d 492, 494 (C.A.2);N.L.R.B. v.Edward G. Budd Manufacturing Co.,169 F. 2d 571 (C.A. 6), cert. denied 338 U.S.909.Under the circumstances, I must reject Respondent's contention that the controlexercised by each of them is merely that of a skilled worker over less capable em-ployees and that neither Mebert nor Cea shares the power of management. SeeN.L.R.B. v. Southern Bleachery & Print Works, Inc.,257 F. 2d 235, 239 (C.A. 4),cert. denied 359 U.S. 911.To be sure, neither is at the top of the managerialhierarchy but each nevertheless meets the statutory test of supervisor.9b.Benjamin RonisBenjamin Ronis has been Respondent's accountant for 20 years, Respondent beingone of the 18 or 19 accounts serviced by Ronis.Ronis visits Respondent's plantevery week ion Tuesdays, Fridays, and when necessary, Saturdays.Although he isnot an officer or stockholder of the Company and he has no financial interest in it,the credible evidence shows, and I find, that he is closely identified with manage-ment. It is clear from the record that Ronis has extensive contact nand dealings withemployees which far exceed the normally accepted responsibilities of an accountanthandling an employer's books and records.Thus it is common practice among em-ployees of Respondent to discuss with, and request, Ronis for wage increases.Therecord shows that employees have been given raises after such requests.When therequest was denied, Ronis gave the employee the reason for the denial explaining,for example, that the Company could not afford the money or business was slow.Several employees credibly testified that both Irving. Litchenstein andMortionLichtenstein had referred employees' requests for wage increases to Ronis.ioIn addition, the uncontradicted evidence shows that it is Ronis who sets up thevacation schedules for the employees, advising employees of the availability ofparticular periods for this purpose.The record further shows that Ronis had fromtime to time discussed and cautioned employees against lateness and garnishments orlienson salaries.Ronis had also handled employee requests for loans.On at leastone occasion he interviewed a job applicant, checked his references, and informedhim of his starting pay.On an another occasion he arranged for an employee's8The foregoing findings are based upon the mutually corroborative testimony of em-ployee witnesses called by General Counsel (including employees Rivera and Mears, dis-intersted witnesses still in Respondent's employ), as well as in part on the testimony ofMebert and Cea.Mebert frankly testified on cross-examination that he "looked after thejobs" and "after the girls" and corrected the employees' work, stating that "if there wasa mistake in the job, it would be my fault, I laid the job out." Cea denied most of theresponsible functions attributed to him but he did not impress me as a truthful witnessBe was frequently vague and evasive, and it was evident that he deliberately withheldfacts.When pressed on cross-examination, he admitted that he has assigned employeesto particular machines based on his evaluation of the employees' capabilities to operatethe machines.He also conceded that Irving Lichtenstein and Portoro had told him touse his own judgment in training employees to use machines9 As hereafter noted, I do not in fact predicate any unfair labor practices on conductattributed to Mebert. I nevertheless did make findings as to his supervisory status be-cause his status would become relevant in the event a reviewing authority disagrees withmy conclusions as to the nature of Mebert's conduct.10 Irving Lichtenstein did not testify at the hearing and the employees' testimony thathe had referred them to Ronis with the explanation that Ronis handled raises is un-contradicted.Morton Lichtenstein denied referring any employees to Ronis but concededthat he was aware of the employees' practice of asking raises of Ronis. Ronis admittedtalking to employees "quite frequently" about raises, explaining at one point that anemployee "possibly" came to him because Morton was outside the plant a great deal andIrving "didn't bother much" with employees.Ronis testified, however, that he normallytold the employee to see Morton, that he never gave the employee a direct answer, andthat he merely served as a conduit in handling wage requests and had no authority togrant wages on his ownauthority. SQUARE BINDING AND RULING CO., INC.211transfer from one job to another.Finally, it was Ronis,as weshall see, who onApril 5 informed two employees-one whose discharge is herein issue-that theywere laid off because work was slack.Based on theforegoingand the entire record, I find that the employees had justcause to believe that Roms was acting for Respondent and, accordingly, that Respond-ent wasresponsible for his conduct.InternationalAssociation ofMachinists v.N.L.R.B. (Serrick Corp.),311 U.S. 72, 80;N.L.R.B. v. Mississippi Products, Inc.,213 F. 2d 670, 673 (C.A.5); Birmingham Fabricating Company,140 NLRB 640.11While I have no doubt, as Ronis and Lichtenstein testified, that the Company didnot infact vest Ronis with authority either to grant wageraises ortake otheractions on his own, the point is that Respondent by permittingRonisto act forit in the vitalareasof the employer-employee relationship held him out to theemployeesas an agent ofmanagement.12As already noted, Lichtenstein admittedthat he was fully aware of Ronis dealings with employees concerning wages.Lichtenstein also admitted that he had instructed Ronis to speak to employees aboutlateness.Thereis no questionthat the Company was also aware of Ronis' involve-ments with other working conditions, suchas Ronis' role in settingup vacationschedules and handling garnishments and other employeematters.Accordingly, I conclude that Respondent must be held liable for Ronis' conductdiscussed below, as well as that of its supervisors.3.The acts and conduct of Respondent's supervisors and agentsa.Carmine (Dom) Portoro,Employee John-Overmars testified that about,a week prior to his layoff (whichis referred toinfra)Supervisor Portoro asked him what he thought about the Unionand -whether he signed a card.Overmars replied that he had not signed a cardbut he was for the Union.Overmars also indicated that he expected to get a raise ifthe Union came into the plant.Portoro then said, "Wouldn't you be better off togo into the office and ask for a raise?".Employee Otway Anderson testified that sometime before the major layoff onApril 5, Portoro spoke to him in Lichtenstein's office asking whether he had signeda.card for the Union.When Anderson denied signing, Portoro stated that he hadinformation to the contrary.Employee Mary Samuels testified that on April 2 she overheard Portoro asktwo employees if they had signed union cards.Portoro then came over to Samuelsand asked if she had signed a union card.Another employee, Curtis Smith, testifiedthat Portoro asked him also if he had signed a card.Employee Raymond Rivera testified that one day in March, during the organiza-tional campaign, he and two employees brought into the plant some union cardswhich Union Representative Ash had given them to distribute.Portoro met themin the locker room and asked if Ash had talked to them.When they acknowledgedto Ash, Portoro told them not to pay attention to Ash.About a week later, Ashgave Rivera a booklet.After Rivera entered the plant Portoro learned about thisfrom another employee and asked Rivera if he wanted the booklet.Rivera toldPortoro he did not want it, whereupon Portoro took the booklet.Employee Harry Hunter testified that Portoro had questioned him as to whetherhe signed a union card and that on more than one occasion Portoro also asked himwhether he saw the union man. On one of those occasions Portoro asked him ifUnion Representative Ash had given him "something."When he admitted gettinga union card, Portoro took it from him.Hunter also testified that Portoro hadtalked to other employees about the Union, and that he once came over to the pack-ing table and remarked, "I know you all signed some cards." Finally, Huntertestified that on April 8, Portoro asked him where the employees held their meetingthe previous Saturday.u Ronis' Identification with management is further attested by the fact that Routs'name at one time (3 or 4 years previously) appeared on two of Respondent's trucks for aperiod of 2 or 3 years. Ronis testified that the Companyused his namefor convenienceand he received no monetary consideration therefor.12There is no credible evidence that Respondent had ever put the employees on noticethat Ronis had acted on these matters only as "a conduit" and without authority to bindRespondent.I do not credit Ronis' testimony that in discussing a wage increase requestwith an employee, he told the employee in each case that he was only acting as an inter-mediary between the employee and the Lichtensteins, although there is no question thathe often did tell employees that he would look into the matter. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorgia Little testified that as she was about to leave the plant one night afterworking overtime, Portoro told her to wait, looked out the window, and statedthat some union men were outside. Portoro walked her to the corner after tellingher not to say anything to the union men.The next week, when Little was leav-ing early in the afternoon to go to the clinic, Portoro arranged for a salesman,who happened to be in the plant, to take her to the bus stop because if she wentdownstairs by herself, the union people would talk to her.Portoro told Little,"We don't want them in here.We don't want you to say anything to them."Little passed the union men without speaking to them.Respondent did not call Portoro as a witness and the testimony of the employeesrecited above is uncontradicted. Indeed, Respondent in its brief concedes thatPortoro had questioned employees concerning signing union cards. I credit thetestimony of the employees as summarized above.On the basis of the foregoing and the entire record in the case, I conclude thatRespondent through Supervisor Portoro (who was at the top of Respondent'smanagerial hierachy and next in command to the two Lichtensteins) interferedwith, restrained, and coerced its employees in violation of Section 8(a)(1) of theAct by questioning them about signing union cards and about union meetings, andby interfering with their right to maintain contact with the Union's organizers inleavingthe plant.13b.Frank MebertThe evidence adduced by General Counsel concerning alleged acts of interfer-ence, restraint, and coercion by Mebert is meager.The only substantial incidentin which Mebert allegedly engaged in was described by Mary Samuels who testifiedthat one evening when Mebert drove her and two other girls to the station, Meberttold the girls that if the union men said anything to them as they came out of theplant, they should let Mebert do the-talking; and that when they arrived at thestationMebert told them not to have anything to do withthe Union because if theydid and it got back to Lichtenstein or any of the foremen, they would be firedand they would have to spend carfare looking for a job.Mebert denied the coercive remarks attributed to him and testified that he neverquestioned employees regarding their union activities or engaged in any othercoercive conduct.He did admit that he had told Samuels on one occasion-andnot when he drove her to the station-that he did not likeunions,pointing out thatwhen he had at one time belonged to a union, he did not approve of some of the"working conditions."He further testified that he merely told Samuels that shewas better off working for the Company because of the pension plan and otherbenefits and because she was working close to home and saved on carfare.I credit' Mebert's denials that he engaged in any coercive conduct' and I accepthis version of the incident in question rather than Samuels'.Mebert testified on'thisand some other matters in issue with apparent candor. and forthrightness.Ap-parently Samuels hereself was not certain whether it was Mebert or Cea whodrove the girls to the station on the night in question for at the outset of herrecitation she stated only that she "believed" it was Mebert. I conclude thatMebert's statement, as credited, although antiunion in tenor, falls within the free-speech protection of Section 8(c) of the Act and is not violative of Section 8(a) (1).c.Dominick CeaRaymond Rivera testified that sometime in April, after the April 5 layoff, Ceacalled him into-the kitchen of the plant and there questioned him about the Union.Cea asked Rivera why he wanted to join the Union and Rivera answered becausehe wanted to get more money and other benefits.After some discussion abouthow much money Rivera would earn if the Union came in, Rivera stated that he alsojoined the Union to help the employees that had been laid off.Cea told Riverathat the only person Rivera would be turning down is him, Cea, after he had taughtRivera how to work the machine.23 In addition to the incidents recited in this section, employee Anthony Parente, whowas Portoro's brother-in-law, testified that on April 5, Portoro told him that he heardthat Parente had signed up with the Union.When Parente replied that he had, Portorostated, "I know the other people that signed up, too." In view of the numerous state-ments andacts already found to be violations, I do not find it necessary to determinewhether this conversation was, or was not, a violation of the Act, considering the relation-ship between Portoro and Parente. The incident does, however, evidence knowledge on thepart of Portoro of signers of union cards. SQUARE BINDING AND RULING CO., INC.213Cea admitted at one point in his testimony that he had questioned Rivera as towhether he signed a union card and asked him what he thought of the Union.He also admitted similarly questioning separately in the kitchen, the two otheremployees (Ishmael Rivera and Charles Zampino) whom he supervised in hisdepartment.He further admitted telling all three employees that he did not likethe Union and if the Union came in they would all probably lose overtime.Employee Ardell Brown testified that the first day Union Representative Ashwas outside the plant, Cea came around in Irving Lichtenstein's car and told herand other employees who were with her that he would drive them to the stationto keep them "out of trouble."He also told the girls not to talk to Ash.Cea ingeneral admitted driving employees to the station but denied making the remarksattributed to him by Brown. I credit Brown's version of the incident and not thatof Cea whom I already found to be an unreliable witness(supra,footnote 8).Under all the circumstances, I conclude that Respondent through its supervisor,Cea, interfered with, restrained, and coerced its employees in violation of Section8(a) (1) of the Act, by questioning employees concerning their union sympathy andaffiliation, by admonishing them that they would probably lose overtime work iftheUnion came into the plant, and by interfering with their right to maintaincontact with the Union's organizers.14d.Benjamin RonisEmployee Dan Dorsey testified that on the first day Union Representative Ashappeared at the plant he drove Ronis in the Company's truck to Mount Kisco,New York. Ronis asked Dorsey if there was anything he should know.WhenDorsey responded, "How do you mean?"Ronis asked about the Union and ques-tioned him as to whether he brought it around.Dorsey denied this and Ronisthen-asked if employees Curtis Smith or Dorothy Parker were responsible for theUnion.Dorsey stated that he did not think so.Ronis then told Dorsey that "ifthe Union came around, the only thing he would do would be to hire more peo-ple and cut out the overtime."He asked Dorsey to pass the word around to the restof the employees.Ronis also questioned Dorsey whether he signed a union card andwhether other employees signed cards.Dorsey disclaimed any knowledge.Employee Epsie Simpson testified that on one occasion after she had seen Ashoutside the plant, Ronis approached her and asked her if she knew anything aboutthe Union.When she said that she did, Ronis said, "Well, they are offering youmore money and different things. . . . But all you are going to get are uniondues.They are not going to give you any more money." As he was walkingaway he asked Mary Samuels, who was working nearby, whether this was not so.Curtis Smith testified that either the end of March or early April, Ronis spoke tohim in the men's room. Irving Lichtenstein was present during part of the con-versation.Ronis told Smith, "Curt, I see you've got two boys downstairs" fromthe Union.When Smith countered that he did not know what Ronis was talkingabout, Ronis said to him, "I heard you were one of the ringleaders." Smith deniedthe accusation.Employee Jennie Mears testified that sometime early in April Ronis asked herif she had signed a union card.Mears denied signing one.On another occasionIrving Lichtenstein sent her into the office to speak to Ronis.Ronis told her thathe knew that the girls were trying to get her to join the Union and he knew all thatwas taking place.When Ronis asked if he had not been nice to her, Mears repliedthat she was not making enough money.Thereupon Ronis replied that he wouldtake care of that. In the course of the conversation, Ronis told Mears that ifshe joined the Union, she would lose her pension plan and insurance and she wouldget shorter hours.Ronis flatly denied that he had ever questioned any employee or threatened anyemployee with loss of benefits.Ronis in his testimony, and also Morton Lichten-stein in his, sought to picture Ronis as a mere bookkeeper who did nothing butattend to Respondent's books, without the least concern for employee workingconditions.Ihave already discredited some of Ronis' testimony on the agency14 Respondent contends, and there is evidence in the record supporting the contention,that Respondent's supervisors had in the past given or arranged rides for employeesespecially when they worked late.Respondent argues that there was therefore nothingunusual for its supervisors to arrange for the rides during the Union's organizationaldrive.I agree that there is nothing inherently improper about such conduct even inorganizational campaigns but where, as here, the record discloses that Respondent utilizedthese arrangements to interfere with the employees' access to, and contact with, theUnion's organizers, the conduct becomes illegal. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDissue to the extent that it appeared inherently improbable.Contrary to Ronis'assertions, I find that Ronis injected himself all too deeply in the employees' unionactivities.The speciousness of Ronis' denials is apparent in his claim on thewitness stand that he never discussed the Union with Lichtenstein or anyone inmanagement.15On the other hand, the employees' testimony on the events inquestion (except for discrepancies not unexpected among witnesses to the sameevents) appeared mutually consistent.Under all the circumstances, I credit theemployees' testimony rather than that of Ronis.In view of all of the foregoing and the entire record I conclude that Respondent,through its agent, Benjamin Ronis, unlawfully interfered with, restrained, andcoerced its employees by interrogating them concerning their union sympathies andactivities, and threatening them with loss of benefits (including overtime, pension,and insurance) if the Union came into the plant.16e.Morton LichtensteinOn Tuesday, April 9, 4 days after the April 5 layoff, Morton Lichtenstein calleda meeting of all employees in his office.There is some conflict in testimony as tosome of the things Lichtenstein said, but witnesses for the General Counsel andRespondent generally agreed that Lichtenstein mentioned that: a union was tryingto get into the plant; they were all one "happy family"; they did not need a unionand were better off without one; he was obliged to close down the hand carbon de-partment because of losses; he talked about Respondent's "good" pension plan and aninsurance plan for employees; and he referred to the plentiful overtime the em-ployees have been able to work in the past. Lichtenstein also called upon severaloldtime employees and, when he asked them if they were satisfied with Respondent'streatment, they answered in the affirmative.In addition, three employee witnesses called by General Counsel testified thatLichtenstein warned the employees that if the Union came in, they would lose theirpension plan and the overtime would be cut.Two of the three witnesses alsotestified that Lichtenstein warned one employee that if he joined the Union, hewould lose his job because of his drinking.Lichtenstein deniedmaking thesethreatening remarks and his denial is supported by the testimony of several com-pany officials and employees. In this instance I credit Lichtenstein's version of hisstatements at the meeting rather than that of the three General Counsel witnesses.Inote that at least two other General Counsel witnesses-Harry Hunter andRaymond Rivera, who credibly testified to coercive remarks by some of Respondent'ssupervisors or agents(supra)-didnot make ay reference to the claimed reprisalsin testifying about Lichtenstein's speech.It is hardly likely that such seriousthreats of reprisal would have escaped their attention had they been uttered by thetop company official. I further note that despite the various incidents of inter-rogation of coercive remarks herein found to have been made by other supervisoryemployees and agents, there is no evidence that Lichtenstein had at any otheroccasion uttered coercive statements to employees. It is hardly likely that Lichten-stein who, as he testified, consulted his attorney just prior to delivering the speech,would have resorted to such outright and open threats in full view of all of theUnion's adherents.17I conclude that General Counsel failed to establish that Respondent, throughMorton Lichtenstein, interfered with, restrained, and coerced its employees by thethreats of reprisal attributed to him in the April 9 speech. I find that Lichtenstein'stalk to the employees was privileged free speech within the meaning of Section8 (c) ofthe Act.D. Respondent's discontinuance of the hand carbon collating department andits layoff of employeesThe complaint alleges that Respondent discriminatorily discontinued its handcarbon collating department and laid off a number of employees, in order to under-is Ronis admittedthat lie was present when Union Representative Ash conferred withLichtenstein on the first day of the Union's drive.iu In reaching the foregoing conclusion I do not rely on Ronis' statement to Sampsonconcerning the disadvantages of union adherence. I consider this statement to be argu-ment andopinion protected by Section 8(c) of the Act.17Lichtenstein's attorney, who is also Respondent's counsel of record in this proceeding,impressed me as a careful and conscientious individual,well versed in labor relations.I can only assume that he admonished his client to refrain from making serious threatsof the type attributed to Lichtenstein. SQUARE BINDING AND RULING CO., INC.21'5"mine the Union and to discourage the employees' union activities.Respondent deniesthe allegation -and, claims that the shutdown of this department and, the layoffswere motivated solely by economic considerations.181.The decision to discontinue the hand carbon collating departmentAs already noted, Respondent had operated the hand carbon collating departmentfor 12 to 15 years.According to Respondent, in the latter part of 1961 or early1962, Ben Ronis, its accountant, observed some of the female hand carbon colla-tors standing around idly and mentioned this to Company President Lichtenstein.The two men then discussed the department and it was decided to watch it closelyand run a survey on it.Thereafter, in January and again in April and July 1962,Ronis and Lichtenstein allegedly followed the following procedure: Ronis instructedthe bookkeeper to make a running list of all carbon collating sales, both automaticand hand.Lichtenstein broke down the list into hand carbon sales and got aquarterly total.Ronis also read off the quarterly total wage rates of various em-ployees designated by Lichtenstein as being connected with the hand carbon operationand a total was obtained.Lichtenstein then made his calculations with the figuresRonis supplied.Outside of labor, no other costs were mentioned ad at no time didRonis participate in the computations.Each time Lichtenstein simply told Ronisthat his analysis showed the hand carbon department was losing money but neversaid how much. Lichtenstein told Ronis that despite the losses the hand carboncollatingwas an important service and accommodation provided Respondent'sregular customers and he was reluctant to drop it.In October 1962 Respondent moved its plant to its present location which resultedin an increase of floor space from 12,000 square feet to 13,300 square feet.How-ever, the amount of floor space devoted to the hand carbon department was reducedfrom the previous 3,000 square feet to 1,000 square feet at the new premises.Lichtenstein testified that because of the plant move, he did not compute figuresfor the third quarter of 1962.Nor did he compute fourth quarter figures becauseof the possibility that they would be distorted by unusual factors connected withsettling into a new location.Therefore Lichtenstein decided to wait until the endof the year.Moreover, Lichtenstein noted that because of the layout of his newplant he would have an opportunity to give the hand carbon operation his personalsurveillance in the hope he would improve the picture.According to Respondent, in the beginning of January 1963, Lichtenstein againran a cost study of hand carbon collating by following the above-described pro-cedures.Once again his computations allegedly showed that the hand carbon-department was operating at a loss.However, Lichtenstein indicated he wanted tocheck the results one further quarter rather than rely on the 1962 summary hecomputed.For the last time, on April 2, 1963, Lichtenstein once more computed figures onthe hand carbon department.As before, Ronis only furnished labor and salesfigures, did not participate in the analysis, and did not discuss or check Lichten-stein'scalculations.Lichtenstein testified that he again found that the depart-ment was losing money and he thereupon decided to close it down.192.The layoffsThe same day, April 2, Respondent laid off two employees: John Overmars(who did not work in the carbon collating department) and Violet Samuels (whodid work in the department but whose layoff is not here in issue) 20 Lichtenstein18At the hearing Respondent disclaimed "that Square Binding itself is in financialdifficulty," asserting that "the only contention is that there was economic hardship insofaras this one department is concerned."10The record shows that Respondent had closed down -a department once before in its30-year history.About 10 years ago Respondent discontinued its paper ruling department,laid off the three employees in the department, and subcontracted its ruling work.Priorto the shutdown Lichtenstein made a survey of the department in which Ronis, however,participated.In 1959, Respondent also surveyed its trucking department but this re-sulted only in the consolidation of territories and the layoff of one driver.2iOvermars was recalled on May 13 and laid off for a second time on May 24. As tohim, General Counsel is claiming a discriminatory layoff only for the period April 2 toMay 13. Violet Samuels(who was hired on March 2,1963) was originally listed as adiscriminatee in the complaint, but General Counsel moved to drop her name at the,opening of the hearing. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same day also asked Ronis to come into the plant early on Friday, April 5,and make out final checks for all the employees in the hand carbon collating de-partment but Lichtenstein did not specify their names.At 5 p.m., April 5, employees Ardell Brown, Mary Samuels, Epsie Sampson, andGeorgia Little were called into Lichtenstein's office.Lichtenstein, in the presenceof Ronis, told them that they were being laid .off because he was closing the handcarbon department since it was losing money.Lichtenstein also told them thatthey were selected for layoff because they were hand carbon collators.The em-ployees protested the layoff.Employee Brown stated that she had worked onnoncarbon jobs, that she and the other laid-off employees were qualified to workon such jobs, and that they were senior in service to employees retained.Also the same day, Respondent laid off another girl, Dorothy Parker, a driver,Dan Dorsey, and a packer, Curtis Smith.21Three additional employees (whoselayoffs are not here in issue) were also laid off but only temporarily, namely, PioFranquelli (an assistant collating machine operator and order clerk), EphraimMarino (a porter), and Dan Welgoss (a paper cutter) 22 It was Ronis who notifiedSmith and Franquelli of their layoff.Lichtenstein testified that: the "sole and only reason" for the termination of theeight employees here in question was the "economic" condition of the business;the operation of the hand carbon collating department was "uneconomical" and"unprofitable"; five of the eight employees (Brown, Little, Parker Sampson, MarySamuels) were hired for, or worked in, the department and their services were nolonger necessary; and although Smith and Dorsey did not work in the depart-ment, their services as packer and driver, respectively, were no longer needed be-cause there was less packing and trucking work available after the shutdown.Asto the eighth employee, Overmars, Lichtenstein testified that his separation was notrelated to the discontinuance of the hand carbon department 233.The employees laid offArdell Brown was originally hired by Respondent in 1954 to work in the handcarbon collating department.During her 91h years of employment, however,she worked in other departments, performing almost all other operations in theplant, including gang stitching, gang feeding, banding, boxing, punching, tippingor gluing, inserting, hand gathering, etc 24 Brown had on occasion instructed otheremployees on various operations.She spent approximately 50 percent of her timeon other than hand carbon jobs during 1962 and 1963.25 Brown last received a21Parker and Dorsey were absent from work and were sent telegrams.21Marino returned to work the next workday and Franquelli and Welgoss were recalledApril 15.=While Respondent adduced a good deal of evidence purporting to show that practicallyall ofthe laid-off employees had some shortcomings-i e, a poor attendance record, or arecord of garnishments and liens against salaries-Lichtenstein disclaimed that these werefactors In his decision to lay off, or in his selections of the particular employees for lay-off.Respondent contends that the alleged derelictions are relevant only in meeting whatit considers to be General Counsel's alternative theory of the case, namely, that even Ifthe layoff were economically motivated, the selections were discriminatory. In view of thefinding hereafter made-that the decision to close the department In question was dis-criminatorily motivated-I do not deem it necessary to make any findings with respect tothe claimed derelictions.General Counsel and Respondent also adduced considerable testi-mony on the seniority status of the laid-off employeesIn view of the fact, establishedby the record (and I so find), that Respondent had no fixed policy of laying off employeeson the basis of seniority, I do not make any findings on the specific seniority position ofeach of the Laid-off employees, although, as notedinfra,Respondent's action in failing tooffer longtime nonhand carbon collating work to longtime employees qualified to performsuch work need not entirely be Ignored in considering the totality of Respondent's conduct.Z+ These (and others to be mentioned in connection with the work of other employees)are different bindery operations in the plant. Some of these are used In both carbon andnoncarbon collating jobs ; others are used only on the latter jobs.For example, stitchingon the gang stitcher machine entails stitching or stapling together a number of signatures(folded sheets of paper) at the same time.No carbon work is performed on the gangstitcher.On the other hand, in Inserting, for example, carbon or noncarbon sheets maybe put into pamphlets or jackets.25The above finding is based on the testimony of Frank Mebert, supervisor of the handcarbon collating department, whom I found to be a generally credible witness. I do notcredit Brown's testimony that she spent much less than 50 percent of hertime on handcarbon collating. SQUARE BINDINGAND RULING CO., INC.217wage raisein January 1963. She signed a union card and was one of the mostactive unionadherents, having spoken to' other employees about joining the Union.Brown attended the April 4 unionmeeting.Epsie Sampson was first hired by Respondent in 1955.After working 2 years sheleftRespondent's employ but was rehired a year later. Sampson started in thehand carbon collating department and worked there throughout her employment.However, from time to time she worked in other departments and the operationsshe performed include plain collating, stitching, boxing, mounting, punching, slic-ing, etc.Sampson signed a union card and attended the April 4union meeting.Mary Samuels had worked in the hand carbon collating department since May 2,1960.In addition, she performed work for other departments.The operationsshe performed include stitching, punching, boxing, and casing.Foreman Mebertestimated that Samuels worked 20 percent of her time on noncarbon hand collatingin 1963.26She was admittedly a good worker and both Mebert and Lichtensteincomplimented her work.Samuels last received a wage raise in January 1963. Shesigned a union card and attended the April 4 unionmeeting.Dorothy Parker first worked for the Company in 1957 but was out about 1iyears.She returned to work on September 22, 1961.Mebert credibly testifiedthat Parker did straight collating when she worked in his department for a whilebut no hand carbon collating, and that she did no work in his department afterOctober 1962.27Parker credibly testified that during the last period of her em-ployment she did gang stitching, folding, feeding, and boxing, and no hand carbonwork 28Parker received her last wage increase in March 1963. She was anactive union adherent, having spoken to other employees about the Union. Shesigned a union card and attended the April 4 union meeting.Georgia Little worked for Respondent on three different occasions for severalmonths each time, first beginning in 1955 or 1956 as a hand carbon collator.Afteremployment by another company, she was again hired on February 25, 1963.During the 6 weeks she was last employed, she performed no hand carbon workand did mostly boxing off the gang stitcher, and some other operations such as cut-ting, gathering, and straight collating.29Little received a wage raise (from $50to $55 a week) on April 1, only 4 days before her layoff. She signed a unioncard and attended the April 4 union meeting.Curtis Smith was hired by the Company on January 11, 1960.He spent 90percent of his time in the shipping department primarily packing.Other work per-formed by Smith included occasional work on the folding machine and McLainstitcher, boxing and banding, cleaning, and porter work. Smith was one of themost active unionists in the plant.He signed a union card, and signed up otheremployees, including Ardell Brown and Epsie Sampson.He attended the April 4union meeting.Daniel Dorsey, hired October 28, 1960, was a truckdriver.Dorsey was one ofthe most, if not the most, active unionists in the plant.He was one of the firstemployees to meet with Union Representative Ash.Ash gave him union cardsto distribute to other employees.Dorsey then discussed the Union with otheremployees, and signed up some of them, including Curtis Smith, Dorothy Parker,and Mary Samuels.He attended the April 4 union meeting.John Overmars was hired on May 15, 1959, and worked as a folding machineoperator until his first layoff on April 2, 1963.Recalled on May '13, he was againlaid off on May 24.Overmars signed a union card.20 I do not credit Lichtenstein's testimony that Samuels worked fulltime as a bandcarbon collator in 1963Mebert worked more closely with the employees than Lichten-stein who admittedly spent a great deal of time out of the plant.Ronis characterizedLichtenstein as the Company's "outside man."2 Another company witness, Robert Menigault, shipping clerk, testified thathe did notsee Parker do any hand carbon collating since October 1962. I do not credit Lichtenstein'stestimony that Parker spent 50 percent of her time on hand carbon collating in 1963.2' Parker named Portoro and another individual, and not Mebert, as her supervisors.Thisis another indication that she did no hand carbon collating work.2D I do not credit Lichtenstein's testimony that Little worked full time as a hand carboncollator during her last period of employment.Respondent's witness, Menigault, on cross-examinationcorroborated Little's testimony that she did not work in this capacity in 19,63.Mebert testified that Little did straight collating or counting work prior to 1963 but couldnot recallLittle workingor not in 1963. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent's subcontracting of hand carbon collating work after ,theApril 5 layoffRespondent has not done any hand carbon collating on its premises on ordersfrom customers since April 5. Supervisor Mebert testified, however, that he didcomplete all of the hand carbon jobs on hand on April 5.Respondent continues toperform plain hand collating and automatic or machine collating at its plant.On May 10, Respondent began to subcontract hand carbon collating jobs for itscustomers.From May 10 through July 8, Respondent paid $500 for servicesperformed on five jobs and it, in turn, billed its customers $750, thus realizing a 50percent markup.30Conclusions1.The circumstances establishing the discriminatory nature of the shutdownof the hand carbon collating department and the layoff of seven employeesRespondent does not dispute the well-settled proposition that the discriminatoryshutdown or discontinuance of a department or an operation, resulting in whole-sale dismissal of employees,isno less violative of Section 8(a) (3) and (1) ofthe Act than the discriminatory discharge of a single employee. SeeN.L.R B. v.Kelly & Picerne, Inc.,298 F. 2d 895, 898(C.A.1);N.L.R.B. v. Rapid Bindery,Inc.,293 F. 2d 170, 174 (C.A.2);N.L.R B. v. Brown-Dunkin Company, Inc.,287 F. 2d 17, 19 (C.A.10).The basic question here presented is whether Respond-ent's action in closing down its hand carbon collating department on April 5, 1963,was, as General Counsel contends,motivated by antiunion animus or,as Respond-ent contends,by economic considerations.On the whole record, and particularlyin view of the considerations set forth below, I am constrained to find that theGeneral Counsel met the burden of establishing that the shutdown was motivatedby union animus.(a) The record shows, as I have found,that Respondent opposed the unioniza-tion of its plant.Its chief executive,Morton Lichtenstein,so indicated to UnionRepresentative Ash on the very first day of the organizational drive.Later onApril 9,Lichtenstein assembled all the employees and explicitly told them thattheywere better off without a union. Respondent's supervisors(Portoro andCea) and-its accountant and agent(Ben Ronis)went even further.They repeat-edlyinterrogated employees concerning their union activities and sympathies,threat-ened reprisals-including loss of overtime work,pension,and insurance benefits-if the plant were organized,and sought to interfere with the right of its employeestomaintain contact with the Union'sorganizers.Clearly "antiunion bias anddemonstrated unlawful hostility are proper and highly significant factors for Boardevaluation in determiningmotive."N.L.R.B. v. Dan RiverMills,274 F. 2d381, 384(C.A. 5).(b) The record further shows,as I have found,that all seven employees laid offat the time of the shutdown of the hand carbon department were union adherents.Included among these were the most active union adherents-Smith,Dorsey, Brown,and Parker-all of whom talked to other employees about the Union or signed upother employees.All seven employees were members of the Union and attendedthe April4 union meeting.31Six of the seven were also targets of interrogation,threats, or other restraint.Such conduct on the part of an employer"sometimesdiscloses the realmotive actuating an antiunion employer in discharging" anemployee.N.L.R.B. v.W. C. Nabors,196 F. 2d272, 275(C.A. 5),cert. denied344 U.S. 865.(c) It is true, as Respondent points out, that there is nodirectevidence in thisrecord that Respondent knew of the union membership and activity of the particu-lar employees here involved.But Respondent ignores the settled proposition thatsuch knowledge may be based on circumstantial evidence.F.W.WoolworthCompany v. N.L.R.B.,121 F.2d 658,660(C.A. 2); N.L.R.B. v. C. W. Radcliffe,et al., d/bla Homedale Tractor&Equipment Company,211 F. 2d 309, 315(C.A. 9), cert.denied348 U.S 833 I infer such knowledge on the part of Respond-ent from the circumstances surrounding the shutdown and the layoff of the em-30 Lichtenstein testified, however, that this markup does not represent net profits, since,Respondent still incurs some expenses such as trucking in handling the work. In addi-tion to contracting out hand carbon work, Respondent has, since the layoff,also contractedout some of the cleaning and porter work.The eighth alleged discriminatee, Overmars, was laid ofd April 2.As already noted,his layoff was not connected with the shutdown of the carbon collating department. SQUARE BINDINGAND RULING CO., INC.219ployees, including its persistent interrogations of, and threats against, employees;Supervisor Portoro's statement to employee Parente on the day of the layoffthat he knew "the other people [in addition to Parente] that signed up, too"; 32Ronis' statement to employee Curtis Smith that he had heard he was "one of theringleaders"; 33 the small size of the plant and the close contact of Respondent'srepresentatives with the employees; 34 and the other factors referred to below, in-cluding the disportionate layoff of union employees and the timing of the shutdown.F.W. Woolworth Co., supra; Abbott Worsted Mills, Inc., supra; Angwell CurtainCompany v. N.L.R.B.,192 F. 2d 899, 903 (C.A. 7).Moreover, even if Respond-ent had no specific knowledge that each and every employee in the hand carbondepartment was a union member, this would not be determinative.For where, asishere found,a shutdown is effected as an antiunion measure, it is discriminatoryagainst all the employees affected, nonunion and union employees alike.(d)The disproportionate selection of union employees as against nonunion em-ployees for layoff is a relevant consideration in determining the existence ofdiscriminatorymotivation.F.W. Woolworth Co., supra; N.L.R.B. v. SomersetClassics, Inc.,193 F. 2d 613, 615 (C.A. 2), cert. deniedsub nom.; Modern Mfg.Co.,344 U.S. 816;Camco, Incorporated,140 NLRB 361. Respondent employed37 full-time and also 8 part-time employees at the time of the April 5 layoff.Ofthese 45, approximately 22 were union employees 35 It is significant that the sevenlaid off by Lichtenstein as "hand-carbon collators" happened to be union men.Moreover, as already found, some of the laid-off employees, contrary to Lichten-stein's claim, did not in fact do any hand carbon work prior to and at the time ofthe layoff, and all had in the past performed, and were qualified to perform, otherwork.And among the laid-off employees were employees of long standing withthe Company, including one that had been with Respondent 91/ years. It seemstome that all these matters are relevant factors in determining motivation 36(e)Also significant is the timing of the layoff.The Union first came on the scenearound March 19. It held two organizationalmeetingson March 30 and April4,respectively.Respondent effected the layoff the very day after the secondmeeting-when the Union was close to signing up a majority of the employees-although, according to Lichtenstein, the matter of shutdown had been under con-sideration for well over a year.These circumstances, considered in the light ofthe whole record, strongly support an inference that the layoff of April 5 "wasreally no coincidence at all but rather part of a deliberate effort by the managementto scotch the lawful measures of the employees" to organize the plant.(N.L.R.B.v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C.A. 2).)2.The inadequacy of Respondent's explanation for the shutdown and layoffThe question remaining is whether the evidence adduced by Respondent toshow that the layoff was due to economic conditions is sufficient to rebut what Iconsider to be a strongprima faciecase of discriminatory motivation establishedby the circumstances described above.Cf.Eastern Die Company,142 NLRB 601;Montgomery Ward & Co. V. N.L.R.B.,107 F. 2d 555, 560 (C.A. 7).As we haveseen,Respondent adduced evidence purporting to show that Company PresidentLichtensteinmade several surveys of the economic condition of the hand carboncollating department.According to Respondent, Lichtenstein made five studies:in January, April, and July, 1962, and January and April 1963.Ronis, his ac-countant,did not participate in the studies.He merely supplied the sales figures onhand and automatic carbon jobs, and the wages of employees named by Lichtenstein33 Portoro also told another employee that he knew he signed a card.83Ronis also told an employee that he knew the girls have attempted to sign her up.84 Although Company President Lichtenstein who effected the layoffs obviously had lesscontact with the employees than Portoro and Cea, the reasonable inference is that hissubordinates'knowledge of the employees'union activities came to his notice.Cf.N.L R.B. v. Abbott Worsted Mills, Inc.,127 P. 2d 438, 440 (C.A.1) ; N L R B v. Trans-port Clearings,Inc.,311 F. 2d 519, 523(C.A. 5).Lichtenstein testified that two em-ployees had talked to him personally about a forthcoming union meeting.35Two employees,Violet Samuels and John Overmars,were laid off April 2. The recordshows that the latter was a union member.3eRespondent in its brief places major emphasis on the fact that it retained many unionemployees.The short answer to this contention is that "the fact that Respondent re-tained some union employees does not exculpate him from the charge of discrimination asto those discharged."N.L.R.B. v. W. C. Nabors,196 F. 2d 272,276 (C.A. 5), cert. denied344 U.S.865.See alsoN.L.R.B.v.Williams Lumber Company,195'F. 2d 669,. 672(C.A. 4), cert.denied 344 U.S. 834. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDLichtenstein himself broke down and determined the sales of hand carbon andthe labor costs and other costs chargeable to the hand carbon department.While Respondent introduced into the record three sheets of paper which, itclaims, are Lichtenstein's contemporaneous work papers showing how he arrivedat labor costs for the year 1962 and for the first quarter of 1963, Respondent didnot submit any comparison cost figures for other periods 37Respondent's ExhibitNo. 15 is a summary sheet listing for the year 1962 total hand carbon sales in theamount of $19,000; 38 labor costs (for eight named employees) totaling $28,807;other costs (for carbon, perforating, punching, and cutting) in the amount of$9,283; and "total loss in labor" in the amount of $19,090.Respondent's ExhibitsNos. 16 (a summary sheet) and 17 (work papers) list comparable information forthe first quarter of 1963, and the "direct labor loss" arrivedat islisted as $5,645.Respondent's exhibits are undetailed and suggest hurriedly drawn scraps of paper.I find that Respondent's exhibits give an inaccurate and distorted picture of thecondition of the hand carbon collating department.Thus, Lichtenstein's tabulationof labor costs for the employees in the hand carbon department-which, of course,is by far the major and basic cost item-appears to be so misleading and farfetchedas toimpugn the trustworthiness of all of Lichtenstein's other calculations andconclusions.39Thus, instead of allocating an employees' salary on the basis of theamount of time he spent performing hand carbon work, in each case Lichtensteinallocated to hand carbon the employees' total salary.For example, Lichtensteincharged employee Ardell Brown's total earned wages in 1962 ($2,932) and inthe first quarter of 1963 ($875) when, by his own admission on the witness stand,Brown spent only 50 percent of her time on hand carbon. Lichtenstein testifiedthat Dorothy Parker likewise spent only 50 percent on hand carbon, yet in her casealso he charged total 1962 and 1963 wages ($3,112 and $808 respectively) 40Hiserrors are even more glaring in the case of employees Dan Dorsey and Curtis Smith,the trucker and packer, respectively, who were let go after the shutdown.Lichten-steincharged their totalwages($5,786 and $1,236 for Dorsey in 1962 and 1963;and $3,889 and $1,191 for Smith) to hand carbon although only a small fraction-lessthan 4 percent-of the goods they packed and shipped consisted of handcarbon.41The wages of other employees charged to hand carbon, such as those of EpsieSampson,Mary Samuels, and Dorothy Little, are likewise inflated in view ofLichtenstein's erroneous estimate of the amount of time these employees spent onhand carbon work.42 I cannot accept Lichtenstein's belated rationalization, given at37Lichtenstein testified that he did make separate calculations for the first two quartersof 1962 but in January 1963 he discoveredthat theywere lost,presumably in burglarieswhich occurred in the plant in 1962. Lichtenstein did not explain why he could not re-construct these figures from company records.31Total 1962 sales from all operations were $508,000.39While the accuracy of Lichtenstein's labor cost allocations to the hand carbon depart-ment can be tested by the record evidence(including Lichtenstein's own testimony) as tothe amount of time worked by the employees in this department,the same is not true ofhis other allocations,such as the cost of carbon,cutting, punching,etc.In the light ofthe conclusions reached herein regarding,Lchtenstein's analysis of labor cost, I cannotaccept as accurate his analysis of these other costs.4°Actually,as already found, Parker did no hand carbon work at all.41This is a reasonable assumption from the fact that Respondent's hand carbon sales in1962 amounted to only $19,000, or 3.7 percent of Respondent's total sales of $508,000.Lichtenstein admitted on cross-examination that the correct way of determining thetrucking costs for hand carbon would have been to take into consideration the cost ofthe entire department rather than Dorsey's salary alone.Respondent's total labor costin the shipping department is the sum total of the wages of all five drivers who do theshipping(although one of these appears to be only a part-time driver)Using Dorsey'ssalary as a base, total trucking costs in the department were $28,930(5X5,786)Sinceonly about 4 percent of this figure under the state of facts assumed above is properlychargeable to the hand carbon department,only $1,157 (and not the $5,786 figure usedby Lichtenstein)was properly allocable for trucking in 1962.Applying the same pro-cedure to determine the amount of Smith's wages allocable to hand carbon would likewiseresult in allocation of only a small portion of his wages as packing cost.42As already found(and this finding is based largely on the testimony of Respondent'sown supervisor of the hand carbon collating department,Frank Mebert)Samuels spent20 percent of her time, Sampson some time,and Little all her time,on nonband carbonwork.As in the case of the employees already referred to, Lichtenstein charged theirtotal wages to hand carbon. SQUARE BINDING AND RULING CO., INC.221the hearing, that he deliberately used the inflated wage figuresfor the listed em-ployees to offset the timespent on handcarbon work by other employees whomhe failed tolist in thework papers.There is no credible evidence in the recordestablishing the amountof time spent by such other employees on hand carbon work.I find that Lichtenstein's summary sheets and work papers are totally unreliable,that they do not present a correct analysis of the hand carboncollating operations,and that they do not support Respondent's claim that the hand carbon departmentwas in thedire financialstraits claimed by Respondent (although, as hereafter noted,during the period here involved there evidently did exist a temporaryslack inbusiness in Respondent's hand carbon department as wellas in its otherdepartments).It isdifficult for me to believe thatan intelligentand practical businessman-suchas Lichtenstein appears to be-could have reached the conclusion he claims to haveon the financial status of this department, and then proceeded to close down this 12-to 15-year old department, on the basis of the rough and flimsy calculations de-scribed.A businessman faced with taking such drastic step would at the least havechecked the calculations with his accountant-especially where, as here, the ac-countant (Ronis) was a trusted associate of 20 years, extremely close to manage-ment-unless the employer deliberately closed his eyes to the true facts and was benton doing away with the department for other than economic reasons.43 In the lightof the data allegedly relied on by Lichtenstein,itisnot surprising that Ronisrepeatedly disavowed any participation in Lichtenstein's calculations and analysis.Itmay well be, as General Counsel aptly puts it in his brief, "Perhaps the realanswer is that Ronis' professional knowledge preclud[ed] him from joining withLichtenstein in testifying about such prestidigitations."Even apart from the 'foregoing, however, other circumstances militateagainst afinding that Respondent closed the department for purely economic reasons.Thus,despite the claimed losses and poor business condition of the hand carbon depart-ment, Respondent hired a new employee for that department (Violet Samuels)inMarch 1963, only a month before the layoff. It hired another one (GeorgiaLittle), also allegedly for that department, 6 weeks before the layoff and gave her awage increase only 4 days before the shutdown. In addition, Respondent's reducedwork force after the layoff continued to put in almost the same amount of overtimeas the larger work force prior to the layoff.44Furthermore, Respondent would inthe past normally spread out the work,and assignemployees to other tasks such assweeping and cleaning, and on occasion even accelerate vacation periods to avoidlayoffs.Finally, it is significant that the record is devoid of evidence that any of theemployees-even Frank Mebert (supervisor of the hand carbon department)-hadbeen given any inkling of the possible shutdown of the department for economicreasons.For all of the foregoing reasons, I reject Respondent's contention that the dis-continuanceof its hand carboncollatingdepartment and the permanent layoff of theseven employees here involved on April 5 was motivated solely by economic con-siderations.I am convinced that the reason advanced by Respondent for its actionis a pretext to conceal the true motive for the layoff.Viewing the record as a whole-including Respondent's demonstrated hostility against the Union, its attempts tothwart unionization of the plant by interrogations and threats, the circumstancethat the laid-off employees wereall unionadherents and included the most activeunionists, the compelling inference that it had knowledge of the identity of the unionemployees, the timing of the layoff just 1 day after the Union was closeto signing up amajority. of the plant employees, and, finally, the inadequacy of the explanationsadvanced for the layoff-I conclude that Respondent's shutdown of the departmentand layoff of the employees were intended to discourage its employees from adhering"Respondent seeks to justify Lichtenstein's failure to consult with Ronis on the groundthat Ronis was unfamiliar with bindery operations.Although highly doubtful in view ofRonis' association with Respondent for 20 years, even were it true, it is clear that one(particularly an accountant) need not have special familiarity with bindery operationsand costing practices to detect egregious errors in accounting procedures.44Respondent's Exhibit No 12 shows that the total dollar amount of overtime in thefirst quarter of 1963 was $'5,647.02 as compared to $8,439 52 with a smaller force in thesecond quarter.General Counsel's Exhibit No. 7 shows that during the quarters inquestion the work force put in 3,720 and 3,001 hours, respectively. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Union and also to keep the Union out of the plant, in violation of Section8 (a) (3) and ('1) of the Act.3.The alleged discriminatory layoff of John OvermarsAs already noted, Overmars was laid off on April 2, 1962.He was a foldingmachine operator, and his layoff was unconnected with the shutdown of the handcarbon department.At the time of the layoff, Supervisor Portoro told him hewould be called back when it got busy again a "week or so" later. Overmars wasactually recalled on May 13, but was again laid off on May 24.At the outset of thisproceeding General Counsel stated that the complaint is directed only "to his initiallayoff."I find that the record does not support the allegation in the complaint thatOvermars' initial layoff on April 2 was discriminatorily motivated.While theevidence establishes that Overmars signed a union card and that Portoro knewthat he was a union sympathizer, there is no evidence that Overmars attended anyunion meetings 45 or that he was active in the Union. The record further establishesthat a temporary slack in business had existed in the noncarbon, as well as carbon,departments around this period and that Respondent had laid off several employeesabout this time.While Respondent retained two other full-time folding machineoperators, it is undisputed that Overmars was junior in service to the two 46I conclude that General Counsel did not meet the burden of proving that Overmarswas discriminatorily laid off on April 2 because of his union membership or ac-tivities, in violation of Section 8 (a) (3) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that Respondent unlawfully discontinued its hand carboncollating department and permanently laid off or discharged seven employees inviolation of Section 8(a)(3) and (1) of the Act, the normal appropriate remedywould be to require Respondent to resume the discontinued department and rein-state the laid-off employees with backpay.Kelly & Picerne, Inc.,131 NLRB 543,enfd. 298 F. 2d 895 (C.A. 1).However, the record establishes, as I have found,that the laid-off employees had previously performed and are qualified to performwork in the departments retained by Respondent 47The work in the departmentsretained does not appear to be more onerous or less desirable than the work in thediscontinued department. In my view, the policies of the Act will be effectuatedif the terminated employees are reinstated to positions in the retained departmentswhich are substantially equivalent to their former positions in the discontinued de-partment, if such positions are available in the latter.SeeMissouri Transit Com-pany,116 NLRB 587, 591, enfd. 250 F. 2d 261 (C.A.8); Kingsford Motor Car Co.,135 NLRB 711, 712, 727-728, reversed on other grounds 313 F. 2d 826 (C.A. 6).Cf.RiversideWholesale Distributors,142 NLRB 580. I will therefore recommendthat Respondent be required to offer reinstatement to the seven laid-off employeesto available positions in the retained departments, or, at its option, to reinstitute thehand carbon collating department 'and offer them reinstatement in that department.In either event, the positions offered shall be substantially equivalent to the formerpositions of the discriminatees in the plant, without prejudice to their seniority45One such meeting was held on March 30,'prior to Overmars' layoff. The second meet-ing was on April 446 In the circumstances of this case, I cannot attach special significance to the fact thatRespondent also retained two part-time operators with less seniority than Overmars.AsI have already indicated in discussing the layoff of the hand carbon collators, Respondentdid not in the past apply seniority in effecting layoffs.Furthermore, the record indicatesthat Respondent used one of the part-timers for services other than folding operations andeven this employee was laid off several weeks after OvermarsThe second part-timer waslaid off on April 5, 3 days after Overmars47 Indeed, as I have found, some of the laid-off employees did not in fact work on handcarbon and those that did, worked on both noncarbon and carbon jobs at and prior to thetime of the layoffs. SQUARE BINDING AND RULING CO., INC.223and other rights and privileges.48 I will also recommend that each,employee bemade whole for any loss of pay he or she may have suffered by reason of Respond-ent's discrimination, by paying to the employee a sum of money equal to the amountwhich the employee normally would have earned as wages from April 5, 1963,the date of -the employee's termination, layoff, or discharge, to the date of Re-spondent's offer of reinstatement, less the employee's earnings during said period.Backpay shall be computed in the manner provided in F.W. Woolworth Company,90 NLRB 289, with interest as directed by the Board inIsisPlumbing & HeatingCo., 138 NLRB 716.In view of the fact that the unfair labor practices committed are of a characterstriking at the roots of employee rights safeguarded by the Act, I shall also recom-mend that Respondent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.By coercively questioning employees about union matters, by interfering withtheir right to maintain contact with the Union's organizers, and by threateningemployees with reprisals in the event the plant is organized, Respondent has inter-fered with, restrained, nand coerced employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of the Act.4.By discriminatorily discontinuing its hand carbon collating department andlaying off or terminating the employment of seven employees (Ardell Brown,Georgia Little,Dorothy Parker, Epsie Sampson, Mary Samuels, Daniel Dorsey,and Curtis Smith), in order to discourage its employees' membership and activitiesin the Union, Respondent has violated Section 8(a) (3) and (1) of the Act.5.Respondent has not violated Section 8(a)(3) rand (1) of the Act by layingoff John Overmars on April 2, 1963.6.The unfair labor practices described in paragraphs 3 and 4 above are unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, I recommend that Square Binding and RulingCo., Inc., its agents, officers, successors, and assigns, shall:1.Cease and desist from:(a) Coercively questioning employees about union matters, interfering with theirright to maintain contact with union organizers, threatening employees with reprisalsin the event that the plant is organized, and in any other manner interfering with,restraining, or coercing employees in the exercise of their rights under Section 7 ofthe Act.(b)Discouraging membership in New York Paper Cutters and BookbindersUnion No. 119, International Brotherhood of Bookbinders, AFL-CIO, or anyother labor organization, by laying off, discharging, or in any other manner dis-criminating against employees in regard to. their hire or tenure of employment orany term or condition of employment.2.Take the following affirmative action found necessary to effectuate the policiesof the Act:(a)Offer to Ardell, Brown, Georgia Little, Dorothy Parker, Epsie Sampson,Mary Samuels, Daniel Dorsey, and Curtis Smith immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole in the manner setforth in the section hereof entitled "The Remedy."--(b) Preserve and, upon request, make available to agents of the National LaborRelations Board, for inspection and copying, all payroll and social security records,timecards, personnel records and_ reports, as well as all other records necessary orappropriate in computing the amount of backpay due -as herein provided.4sRespondent's contention that some of the employees should not be reinstated becausethey allegedly had a poor attendance record or, had. a record of garnishments againstsalary, is wholly without meritThe record shows that Respondent had retained theemployees in question for a long time despite the alleged derelictions and it admittedly didnot lay them off on account of them (seesupra,footnote 23).The alleged derelictions donot render the employees unfit for reinstatement to, which they are otherwise entitled.SeeN.L.R.B. v. Gonzalez Paden Company,161 F. 2d 353, 358 W.A. 1).744-670-65-vol. 146-16 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its Bronx, New York, plant copies of the attached notice marked"Appendix." 49Copies of the said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by the Respondent's author-ized representative, be posted by Respondent immediately upon receipt thereof,in conspicuous places including all places where notices to employees are customarilyposted, and maintained by it for 60 consecutive days thereafter.Reasonable steps-shall be taken to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Second Region, in writing, within 20days from the receipt of this Recommended Order, what steps Respondent hastaken to comply therewith.50It is further recommended that the complaint be dismissed in all other respects.le In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a'Trial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."so In the event that this Recommended Order be adopted by the Board, this provisionshall be modiled to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT coercively question our employees about their union activities;nor will we interfere with the right of our employees to maintain contactwith union organizers; nor will we threaten employees with reprisals in theevent the plant is unionized.WE WILL NOT discourage membership in New York Paper Cutters andBookbinders Union No. 119, International Brotherhood of Bookbinders, AFL-CIO, or in any other labor organization, by laying off or discharging em-ployees, or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of these rights.WE WILL offer to Ardell Brown, Georgia Little, Dorothy Parker, EpsieSampson, Mary Samuels, Daniel Dorsey, and Curtis Smith reinstatement totheir former or substantially equivalent positions, without prejudice to, theirseniority or other rights and privileges, and we will make them whole forany loss of pay suffered as a result of their layoff or discharge.All our employees are free to become, remain, or to refrain from becomingor remaining members of New York Paper Cutters and Bookbinders Union No.119, International Brotherhood of Bookbinders, AFL-CIO, or any other labororganization.SQUAREBINDING ANDRULING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SquibbBuilding, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500,if they have any question concerning this notice or compliance with its provisions.